t c memo united_states tax_court ashley t adams petitioner v commissioner of internal revenue respondent docket no 22955-10l filed date ashley t adams pro_se jonathan e behrens for respondent memorandum findings_of_fact and opinion ruwe judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or 1all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and continued the issues for decision are whether the statute_of_limitations bars the collection of petitioner’s tax_liabilities whether petitioner is entitled to the deductions she claimed on her and federal_income_tax returns whether petitioner is liable for an accuracy-related_penalty under sec_6662 for the taxable_year and whether the settlement officer abused her discretion in sustaining the proposed levy findings_of_fact at the time the petition was filed petitioner resided in delaware petitioner timely filed her federal_income_tax returns for the taxable years and years at issue during the years at issue petitioner was employed as a consultant by phi service co petitioner reported a salary of dollar_figure and dollar_figure on her federal_income_tax returns for and respectively petitioner testified that in she started an interior design business that she worked on after my regular job saturdays and sundays like in the evening after my regular job petitioner testified that she operated the business out of her home during cross-examination petitioner was asked the name of her alleged business to which she replied i don’t think it had a name petitioner testified continued procedure unless otherwise indicated that she terminated the business in early because it was not profitable on schedule c profit or loss from business petitioner reported business sales of dollar_figure petitioner claimed schedule c expenses as follows expense amount car and truck dollar_figure travel big_number meals and entertainment legal and professional services big_number office big_number depreciation nonhealth insurance repairs and maintenance supplies utilities total big_number on date respondent issued to petitioner a notice_of_deficiency for the years at issue on date petitioner filed a petition with the court adams v commissioner t c dkt no date adams i order of dismissal for lack of jurisdiction in adams i petitioner argued that she never received the notice_of_deficiency id respondent filed a motion to dismiss for lack of jurisdiction arguing that a notice_of_deficiency for the years at issue had been sent to petitioner at her last_known_address id on date the court granted respondent’s motion id in doing so the court found that respondent sent one of the copies of the notice_of_deficiency to what petitioner admits was her last_known_address p o box therefore the court finds that respondent mailed a valid notice_of_deficiency to petitioner on date after which petitioner had days to file her petition with this court id the court also stated that petitioner will be allowed to contest the underlying tax_liabilities during the sec_6330 hearing id respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising petitioner that respondent intended to levy to collect her unpaid tax_liabilities for the years at issue petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in which she did not request a collection alternative but instead contested the underlying liabilities the settlement officer reviewed petitioner’s underlying tax_liabilities for the years at issue and made some adjustments petitioner did not request a collection alternative at the cdp hearing thereafter respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the proposed levy action petitioner timely filed a petition with this court issue statute_of_limitations opinion petitioner argues that the statute_of_limitations bars the assessment and collection of her tax_liabilities generally the commissioner must assess a tax within three years after a return is filed see sec_6501 the commissioner must mail a notice_of_deficiency to the taxpayer before he may assess a tax_deficiency see sec_6213 if the commissioner mails a notice_of_deficiency the period of limitations is suspended see sec_6503 therefore to fall within the statute_of_limitations respondent must have mailed the notice_of_deficiency to petitioner prior to three years after petitioner filed her federal_income_tax returns for the years at issue petitioner filed her and federal_income_tax returns on date and respectively in adams i the court held that respondent mailed a valid notice_of_deficiency to petitioner on date the income_tax liabilities for the years at issue were assessed on date as a result the assessments of petitioner’s tax deficiencies were valid and made within the statute_of_limitations imposed by sec_6501 pursuant to sec_6330 petitioner submitted form on date sec_6330 provides that if a hearing is requested the levy actions which are the subject of the requested hearing and the running of any period of limitations shall be suspended for the period during which such hearing and appeals therein are pending see also 117_tc_127 consequently we hold that the proposed collection action which was sustained by respondent’s notice_of_determination is not barred by the statute_of_limitations under sec_6502 issue petitioner’s underlying tax_liabilities sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person if a taxpayer requests a cdp hearing in response to a notice_of_intent_to_levy she may raise at that hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 however sec_6330 limits the taxpayer’s ability to challenge the existence or amount of the underlying tax_liability during the hearing specifically the taxpayer may raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability id in adams i the court concluded that petitioner had not received the notice_of_deficiency and stated that petitioner will be allowed to contest the underlying tax_liabilities during the sec_6330 hearing as a result the underlying tax_liabilities were properly raised during the cdp hearing and the validity of the underlying tax_liabilities is properly before this court the court reviews any determination regarding the underlying liability de novo 114_tc_176 as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 petitioner argues that respondent bears the burden_of_proof pursuant to sec_7491 with respect to relevant factual issues however petitioner has not complied with the substantiation requirements of sec_7491 nor has she maintained all required records and cooperated with respondent’s requests as required by sec_7491 therefore we hold that the burden_of_proof does not shift to respondent a petitioner’s deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also sec_1 a income_tax regs sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_262 disallows deductions for personal living or family_expenses if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of her own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 however sec_274 overrides the cohan_rule with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires stricter substantiation for travel meals and certain listed_property sec_274 provides that no deduction shall be allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense see oswandel v commissioner tcmemo_2007_183 tax ct memo lexi sec_185 at even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not present sufficient substantiation sec_1_274-5t temporary income_tax regs supra however in the alternative each element of an expenditure or use may be established by the taxpayer’s own written or oral statement containing specific information in detail as to such element combined with corroborative evidence sufficient to establish such element sec_1_274-5t and b temporary income_tax regs fed reg date car and truck expenses petitioner claimed a deduction for car and truck expenses of dollar_figure on schedule c of her federal_income_tax return in her posttrial brief petitioner contends that the deduction consists of dollar_figure which was calculated using the standard mileage rate to estimate the cost of using the vehicle and dollar_figure for depreciation expenses and other claimed business_expenses ordinary and necessary to conduct her business respondent contends that no amount of the claimed car and truck expenses should be allowed for petitioner’s claimed car and truck expenses are subject_to the heightened substantiation requirements of sec_274 see sec_274 sec_280f as applicable to vehicle expenses sec_274 requires a taxpayer to substantiate the mileage the time and place of the use and the business_purpose of the use see solomon v commissioner tcmemo_2011_ tax ct memo lexi sec_90 at to substantiate the miles driven petitioner offered into evidence a handwritten ledger the ledger listed the state she traveled to the date of the trip the miles driven the amounts paid for parking and tolls and the mileage on the odometer at the beginning and end of the trip the ledger did not provide the street addresses or the names of the alleged clients whom petitioner purportedly visited merely listing the state of the destination does not substantiate the mileage traveled as required by sec_1 5t b i b temporary income_tax regs fed reg date see solomon v commissioner tax ct memo lexi sec_90 at furthermore the ledger did not contain any entries regarding the business_purpose of the trips a ledger that does not contain information regarding the business_purpose of trips is not an adequate record as required by sec_274 see fleming v commissioner tcmemo_2010_60 tax ct memo lexi sec_63 at in addition to the ledger petitioner submitted receipts for dollar_figure of gas station purchases and tolls however petitioner failed to demonstrate the business_purpose of these expenses as a result petitioner has failed to provide other corroborative evidence sufficient to satisfy the requirements of sec_274 accordingly we hold that petitioner is not entitled to deduct car and truck expenses for the tax_year travel_expenses petitioner claimed a deduction for travel_expenses of dollar_figure on schedule c of her federal_income_tax return respondent contends that no amount of the claimed travel_expenses should be allowed as substantiation for her travel_expenses petitioner submitted two round-trip train tickets from wilmington delaware to washington d c petitioner testified she could not remember the reason she traveled to washington d c as a result petitioner has failed to demonstrate that the travel_expenses were for carrying_on_a_trade_or_business under sec_162 accordingly we hold that petitioner is not entitled to deduct travel_expenses for the tax_year meals and entertainment_expenses petitioner claimed a deduction for meals and entertainment_expenses of dollar_figure on schedule c of her federal_income_tax return respondent contends that no amount of the claimed meals and entertainment_expenses should be allowed the total amount of meal expenses on petitioner’s ledger for was dollar_figure petitioner submitted dollar_figure of receipts for meal expenses petitioner testified that the meal expenses noted on her ledger were incurred in connection with the trips for which she claimed car and truck expense deductions petitioner also testified that the meal expenses included meals with potential business clients sec_274 provides stringent substantiation requirements for expenditures on meals see stroff v commissioner tcmemo_2011_80 tax ct memo lexi sec_79 at with respect to an expenditure for meals a taxpayer must maintain records sufficient to establish the amount_paid for each meal the date of the meal the address of the dining establishment the business_purpose of the meal including the nature of any business_discussion and the business relationship of the person entertained by the taxpayer see sec_274 stroff v commissioner tax ct memo lexi sec_79 at sec_1_274-5t i - iv temporary income_tax regs fed reg date petitioner’s ledger included the cost of each meal the date of the meal and the state in which the dining establishment was located petitioner’s ledger did not record the business_purpose of the meals nor the business relationship of the persons with whom petitioner allegedly dined the receipts submitted by petitioner do not provide this required information as a result petitioner has failed to meet the substantiation requirements of sec_274 see stroff v commissioner tax ct memo lexi sec_79 at kerrigan v commissioner tcmemo_1995_ tax ct memo lexis at accordingly we hold that petitioner is not entitled to deduct meals and entertainment_expenses for the tax_year legal and professional services expense petitioner claimed a deduction for legal and professional services of dollar_figure on schedule c of her federal_income_tax return respondent contends that no amount of the legal and professional services expense should be allowed petitioner offered into evidence a ledger listing the dates and the amounts of legal expenses she incurred the ledger indicated dollar_figure of legal expenses was paid in petitioner offered into evidence an invoice from an attorney for dollar_figure the invoice did not indicate what services were provided by the attorney nor did petitioner testify as to the purpose of the attorney’s services petitioner failed to demonstrate that the legal expenses were business_expenses under sec_162 as opposed to personal expenses disallowed by sec_262 accordingly we hold that petitioner is not entitled to deduct a legal and professional services expense for the tax_year office expenses petitioner claimed a deduction for office expenses of dollar_figure on schedule c of her federal_income_tax return respondent contends that no amount of the claimed office expenses should be allowed petitioner offered into evidence a ledger listing the dates and the amounts of office expenses she incurred the ledger indicated dollar_figure of office expenses was paid in the only substantiation petitioner offered into evidence was a certified mail receipt for dollar_figure petitioner failed to demonstrate that this receipt was directly connected with her alleged business see sec_1_162-1 income_tax regs petitioner failed to explain or provide other evidence as to the remaining amount she claimed as a deduction as a result petitioner has not proven that she incurred the office expenses nor that they were ordinary and necessary business_expenses see sec_162 accordingly we hold that petitioner is not entitled to deduct office expenses for the tax_year other schedule c deductions petitioner claimed deductions on schedule c of her federal_income_tax return for depreciation expense of dollar_figure nonhealth insurance expense of dollar_figure repairs and maintenance expense of dollar_figure supplies expense of dollar_figure and utilities expense of dollar_figure respondent contends that none of the claimed deductions should be allowed a taxpayer’s general statement that his or her expenses were incurred in pursuit of a trade_or_business is not sufficient to establish that the expenses had a reasonably direct relationship to any such trade_or_business hopkins v commissioner tcmemo_2005_49 tax ct memo lexi sec_50 at petitioner has not offered any evidence to establish that her claimed expenses were incurred or that they were ordinary and necessary to carrying_on_a_trade_or_business under sec_162 accordingly we hold that petitioner is not entitled to deduct these expenses for the tax_year medical and dental expenses petitioner claimed itemized_deductions for medical and dental expenses of dollar_figure and dollar_figure for the taxable years and respectively the settlement officer determined that petitioner was entitled to deductions for medical and dental expenses of dollar_figure and dollar_figure for the taxable years and respectively the amounts allowed by the settlement officer are not in dispute petitioner argues that she should be allowed the full amounts of the deductions she claimed respondent contends that petitioner should be limited to the amounts allowed by the settlement officer sec_213 allows a deduction for expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care of the taxpayer to the extent that such expenses exceed of the taxpayer’s adjusted_gross_income the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body for transportation primarily for and essential to medical_care or for insurance sec_213 b d a taxpayer who claims a deduction under sec_213 shall furnish the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment thereof in each case sec_1_213-1 income_tax regs see linzy v commissioner tcmemo_2011_264 tax ct memo lexis at to substantiate her medical_expenses petitioner offered into evidence handwritten ledgers for the taxable years and the ledgers listed the date of each medical expenditure the amount_paid for the medical goods or service the miles driven the amount_paid for parking and tolls and the amount_paid for insurance premiums the ledgers do not demonstrate that the expenses were for medical_care as defined in sec_213 furthermore the ledgers did not list the name and address of each person to whom payment for medical_expenses was made as required by sec_1_213-1 income_tax regs as a result the ledgers do not substantiate petitioner’s claimed medical expenditures_for the taxable years and in addition to the ledgers petitioner submitted hundreds of receipts and bank statements to substantiate her claimed medical expense deductions petitioner also submitted a list that summarized the amount and date of each receipt we note that many of the receipts were duplicated and counted twice by petitioner in arriving at her total medical_expenses additionally petitioner redacted the description of the items she purchased on most of her receipts as a result most of the receipts failed to demonstrate that petitioner purchased goods that fall under the definition of medical_care in sec_213 petitioner also included in her ledgers the amounts she paid for insurance for the taxable_year the ledger indicates petitioner paid dollar_figure of insurance premiums petitioner submitted what appears to be a copy of a yearend paycheck summary showing she had dollar_figure deducted to pay for medical dental vision and accidental death and dismemberment2 insurance the copy of the paycheck summary was heavily redacted by petitioner petitioner redacted the earnings column as well as any description of the codes used on the paycheck summary the insurance deductions are coded with a b next to them without the description of the b code we cannot determine whether the insurance premiums were paid with before-tax money or after-tax money in order for a taxpayer to deduct payments for medical insurance premiums under sec_213 the premiums must have been paid with money that was included in the taxpayer’s gross_income see lenihan v commissioner tcmemo_2006_259 tax ct memo lexi sec_263 at aff’d 296_fedappx_160 2d cir petitioner failed to prove that her insurance premiums were paid with money that was included in her gross_income as a result petitioner is not permitted to deduct the amounts she paid for insurance premiums 2the amounts petitioner paid for accidental death and dismemberment insurance are not deductible see fausner v commissioner tcmemo_1971_277 tax ct memo lexi sec_59 at aff’d 472_f2d_561 5th cir aff’d 413_us_838 sec_1_213-1 income_tax regs 3petitioner did not explain the discrepancy between the dollar_figure of insurance premiums on her ledger and the dollar_figure on the paycheck summary for in the notice_of_determination the settlement officer allowed dollar_figure and dollar_figure of medical_expenses for the taxable years and respectively petitioner has failed to demonstrate that she incurred medical_expenses in amounts greater than the amounts allowed by the settlement officer accordingly we sustain respondent’s determination regarding petitioner’s deductions for medical_expenses for the years at issue mortgage interest petitioner claimed a deduction for home mortgage interest of dollar_figure on schedule a itemized_deductions of her federal_income_tax return the notice_of_determination allowed a home mortgage interest_deduction of dollar_figure the amount allowed by the settlement officer is not in dispute petitioner argues that she should be allowed the entire amount of the deduction she claimed respondent contends that petitioner should be limited to the amount allowed by the settlement officer petitioner offered into evidence two forms mortgage interest statement issued by american home mortgage servicing american the lender for the loans the forms demonstrate that petitioner paid dollar_figure of interest and dollar_figure of points to american in the settlement officer allowed petitioner a mortgage interest_deduction of dollar_figure based on the forms submitted by petitioner petitioner also offered into evidence two u s department of housing urban development settlement statements hud settlement statements the hud settlement statements were heavily redacted by petitioner the hud settlement statements show petitioner was charged dollar_figure of prepaid_interest and dollar_figure of points in sec_163 generally disallows a deduction for personal_interest an exception to this rule is qualified_residence_interest sec_163 qualified_residence_interest includes interest_paid or accrued during the taxable_year on acquisition_indebtedness sec_163 acquisition_indebtedness means any indebtedness that is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by the residence sec_163 a qualified_residence includes the principal_residence of the taxpayer sec_163 4totaling dollar_figure paid for interest and points 5neither respondent nor petitioner has explained the dollar_figure difference between the interest and points reported on the forms and the mortgage interest_deduction allowed by the settlement officer points are amounts a borrower pays for loan processing they can be either for the use or forbearance of money or for specific services the lender performs in connection with the loan griggs v commissioner tcmemo_2013_2 at citing cao v commissioner tcmemo_1994_60 tax ct memo lexi sec_61 at aff’d without published opinion 78_f3d_594 9th cir if points are paid for services performed in connection with the loan they are not deductible see id if points are paid solely for the use or forbearance of money then they constitute interest and are deductible under sec_163 id kelly v commissioner tcmemo_1991_605 tax ct memo lexi sec_652 at if points constitute interest they are treated as prepaid_interest see griggs v commissioner at kelly v commissioner tax ct memo lexi sec_652 at generally a cash_basis taxpayer must amortize prepaid_interest over the life of the loan just as if she were on the accrual_method of accounting see sec_461 however sec_461 provides an exception to this rule for points paid in respect of any indebtedness incurred in connection with the purchase or improvement of and secured_by the principal_residence of the taxpayer therefore if sec_461 applies then the taxpayer may take a deduction for the prepaid_interest in the year it was paid one of the hud settlement statements shows that petitioner paid dollar_figure of points to chesapeake mortgage co chesapeake the hud settlement statement shows that petitioner also paid a brokerage fee to chesapeake petitioner redacted the amount of the brokerage fee petitioner did not offer any evidence demonstrating that the dollar_figure of points was for the use or forbearance of money and not for services performed in connection with the loan see griggs v commissioner at petitioner bears the burden of proving she is entitled to a mortgage interest_deduction for the points paid see rule a she has failed to do so accordingly we hold that petitioner is not entitled to a deduction under sec_163 for the dollar_figure of points paid the hud settlement statements also show that petitioner was charged dollar_figure of prepaid_interest by american respondent argues that petitioner has not proven that the dollar_figure of prepaid_interest reported on the hud settlement statements was not included in the dollar_figure of interest reported on forms issued by american for which the settlement officer allowed petitioner a deduction petitioner bears the burden of proving she is entitled to a mortgage interest_deduction for the dollar_figure of prepaid_interest reported on the hud settlement statements see rule a petitioner has failed to prove that the dollar_figure of prepaid_interest was not included in the amount of interest reported on forms accordingly we sustain respondent’s determination regarding petitioner’s deduction for mortgage interest for the tax_year unreimbursed employee_expenses petitioner claimed a deduction for unreimbursed employee_expenses of dollar_figure on schedule a of her federal_income_tax return at trial petitioner testified that the amount she claimed as unreimbursed employee_expenses should have been reported as a miscellaneous itemized_deduction respondent contends that no amount of the claimed deduction should be allowed for petitioner testified that the dollar_figure deduction was for tuition expenses paid to the columbus w thorn jr foundation foundation on cross-examination petitioner admitted that she borrowed money from the foundation to pay tuition to a local university therefore the payment to the foundation was a repayment of a loan and not a payment for tuition taxpayers are allowed a deduction for payment of qualified_tuition_and_related_expenses see sec_222 however ‘ d eductions are not permitted on account of the repayment of loans ’ 62_tc_878 6in fact petitioner claimed a deduction for student_loan interest on her federal_income_tax return to support the deduction petitioner offered into evidence a form 1098-e student_loan interest statement issued by columbus w thorn jr foundation quoting 11_bta_1299 petitioner is not allowed a deduction for repayment of her loans accordingly we hold that petitioner is not entitled to deduct the repayment of her loans for the tax_year tax preparation fees petitioner claimed deductions for tax preparation fees of dollar_figure and dollar_figure for the and tax years respectively respondent concedes that petitioner incurred deductible tax preparation fees of dollar_figure and dollar_figure for the and tax years respectively respondent contends that petitioner’s deductions should be limited to the amounts conceded by respondent petitioner offered no evidence to demonstrate that she incurred tax preparation fees in excess of the amounts conceded by respondent accordingly we hold that petitioner is entitled to deductions for tax preparation fees in the amounts conceded by respondent for the and tax years other miscellaneous_itemized_deductions petitioner claimed various other miscellaneous_itemized_deductions of dollar_figure on schedule a of her federal_income_tax return petitioner offered no evidence to demonstrate the nature of the claimed other miscellaneous itemized deductions accordingly we hold that petitioner is not entitled to a deduction for other miscellaneous_itemized_deductions for the tax_year moving_expenses petitioner claimed deductions for moving_expenses of dollar_figure and dollar_figure on her and federal_income_tax returns respectively respondent contends that no amount of the claimed moving_expenses should be allowed for the years at issue sec_217 provides a deduction for moving_expenses paid_or_incurred in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work petitioner has not offered evidence to demonstrate that she moved during furthermore petitioner has not offered evidence to demonstrate that her alleged moves in or were in connection with the commencement of work at a new principal_place_of_work as required by sec_217 accordingly we hold that petitioner is not entitled to deduct moving_expenses for the and tax years b accuracy-related_penalty respondent determined that petitioner was liable for a sec_6662 accuracy-related_penalty of dollar_figure for the taxable_year sec_6662 imposes an accuracy-related_penalty equal to of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production however the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite respondent contends that the underpayment_of_tax is attributable either to negligence or a substantial_understatement_of_income_tax respondent’s contentions necessarily reflect alternative grounds for imposing the sec_6662 penalty because only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of any underpayment even if the underpayment is attributable to more than one of the types of listed conduct see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances sec_1_6662-3 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1_6662-3 income_tax regs as we have previously discussed in great detail petitioner has failed to substantiate most of her claimed deductions we find that respondent has met his burden of production with respect to negligence there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 on her federal_income_tax return petitioner reported zero taxable_income and therefore zero tax owed petitioner’s deficiency in income_tax for the taxable_year is dollar_figure thus the understatement of income_tax dollar_figure exceeds the greater of of the tax required to be shown on petitioner’s return dollar_figure tax dollar_figure dollar_figure of dollar_figure dollar_figure or dollar_figure therefore petitioner’s understatement is substantial consequently we conclude that respondent has met his burden of production with respect to petitioner’s substantial_understatement_of_income_tax sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see higbee v commissioner t c pincite the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner has the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite- petitioner has failed to prove that the penalty is inappropriate because of reasonable_cause accordingly we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 for her underpayment_of_tax for the tax_year issue collection action the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see 117_tc_183 the settlement officer based her determination on the factors required by sec_6330 in her posttrial brief petitioner argues that respondent never mailed a notice_of_deficiency to her therefore it is an abuse_of_discretion for the settlement officer to collect petitioner’s tax_liabilities in adams i the court stated that r espondent sent one of the copies of the notice_of_deficiency to what petitioner admits was her last_known_address p o box therefore the court finds that respondent mailed a valid notice_of_deficiency to petitioner on date after which petitioner had days to file her petition with this court on date petitioner filed a motion to dismiss for lack of jurisdiction arguing that she had not been served a notice_of_deficiency for the years at issue the court denied petitioner’s motion noting that adams i was not appealed and has long been final the findings therein may not be relitigated by petitioner in the instant case consequently we hold that consistent with our prior orders respondent mailed a notice_of_deficiency to petitioner accordingly it was not an abuse_of_discretion for the settlement officer to sustain the proposed levy in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision regarding the underlying liabilities will be entered pursuant to rule and respondent's determination to collect by levy will be sustained
